Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the amendments and remarks filed on 4 April, 2022.

Examiner’s Comment
Claims 1-3,5-7 and 10-23 are allowed.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:

The prior art neither teaches nor suggests all the features recited in claims 1, 15 and 20. When considering the limitations as recited in the entirety of said claims the prior art neither teaches nor suggests all of the limitations in the manner disclosed by Applicant. 

The closest relevant prior art includes:
Gibson et al (US 2019/0206009) teaches: 
“This disclosure covers methods, non-transitory computer readable media, and systems that analyze sensory data from a client device to determine a user is traveling on a mass-transit vehicle and to dispatch a transportation vehicle for pickup of the user at a pickup location corresponding to a mass-transit station. To coordinate matching a user with a transportation vehicle, the methods, non-transitory computer readable media, and systems determine an estimated transit time of a user to one (or both) of the mass-transit station and the pickup location and select a transportation vehicle positioned to arrive at the pickup location by the estimated transit time.”
However, Gibson does not teach the claim limitation: “wherein the first service provider is unavailable for matching with other users of the transport service other than the first user during the second time period”.

Sweeney et al (US 2019/0109910) teaches:
“A network system managing an on-demand service within a geographic region can receive, over a network, multi-user request data corresponding to a request for service for a plurality of users. The request data can indicate one or more start locations, a plurality of users, and one or more service locations. In response to receiving the request data, the network system can select a set of service providers from a plurality of candidate service providers in the geographic region to provide the requested service. The service providers can be selected based on optimizations of one or more service parameters including estimated fares for the plurality of users, ETAs to the start location, ETAs to the service locations, etc. The network system can further determine routes for the set of service providers from their respective locations to the start or service location(s) and from the start or service location(s) to the respective start or service location(s).”

However, Sweeney does not teach the claim limitation: “and wherein the invitation is not transmitted to the first provider device after classifying the first service provider as the pre-request match of the first user unless the service request is received from the first user during the second time period.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.R/		               Examiner, Art Unit 2459                             

   /SCHQUITA D GOODWIN/Examiner, Art Unit 2459